—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered September 4, 1990, resentencing defendant, upon his plea of guilty to violating probation, to a term of 1 to 3 years for his conviction, upon his plea of guilty, of robbery in the second degree, to run consecutive to a term of 6 to 12 years imposed by the Supreme Court, Kings County, for his conviction of robbery in the first degree, the crime constituting the violation of probation, unanimously affirmed.
Defendant is not entitled to a reconstruction hearing of the 1984 proceeding relating to his sentence of probation because an appeal from a resentence, such as this, does not bring up for review the underlying judgment, which defendant had never appealed (CPL 450.30 [3]; see, People v Lugo, 176 AD2d 177). The imposition of a consecutive sentence was not unduly harsh. Concur — Carro, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.